Case 8:18-bk-13525-MW          Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                  Desc
                               Main Document    Page 1 of 11


 1 Derik N. Lewis, SBN 219981
   VANTIS LAW FIRM, APC
 2 120 Vantis, Suite 300
   Aliso Viejo, California 92656
 3
   Telephone: (949) 216-0935
 4 Facsimile: (949) 296-0935

 5 Attorney for Debtors
   LINDA EILEEN ROSE
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10 IN RE                                                  CASE NO. 8:18-bk-13525-MW

11                                                        CHAPTER 7
12 LINDA EILEEN ROSE,
                                    Debtor.
13                                                        DEBTOR’S NOTICE OF MOTION AND
                                                          MOTION TO COMPEL ABANDONMENT
14                                                        OF PROPERTY BY TRUSTEE;
                                                          MEMORANDUM OF POINTS AND
15                                                        AUTHORITIES; DECLARATION OF
                                                          LINDA EILEEN ROSE IN SUPPORT
16
                                                          THEREOF
17

18                                                        [11 U.S.C. §554(b); FRBP 6007(a)]

19
                                                          (NO HEARING REQUIRED)
20

21
            TO THE HONORABLE MARK S. WALLACE, THE CHAPTER 7 TRUSTEE
22
     JEFFREY I. GOLDEN, THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL
23
     OTHER INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:
24
            PLEASE TAKE NOTICE THAT LINDA EILEEN ROSE (“Debtor”) is filing a Motion
25
     to Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b). The Motion is based on
26
     this Notice, the Memorandum of Points and Authorities, and the Declaration of Linda Eileen Rose
27
     in support thereof filed herewith and on all pleadings and records on file in this case.
28

                            DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                 ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW        Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34               Desc
                             Main Document    Page 2 of 11


 1         PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(o),

 2 any party objecting to the Motion may request a hearing on the Motion. The deadline for filing and

 3 serving a written opposition and request for a hearing is 14 days after the date of service of this

 4 Notice, plus an additional 3 days unless the Notice of Motion was served by personal delivery or

 5 posting as described in F.R.Civ.P. 5(b)(2)(A)-(B). If you fail to comply with this deadline, the

 6 Court may treat such failure as a waiver of your right to oppose the Motion and may grant the

 7 Motion without further hearing and Notice.

 8         WHEREFORE, the Debtor respectfully requests that the Court grant Debtor’s Motion to

 9 Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b).

10

11 DATED: December 12, 2018                             VANTIS LAW FIRM, APC

12

13                                              By:
                                                        Derik N. Lewis
14                                                      Attorney for Debtor
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                               ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW                      Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                                            Desc
                                           Main Document    Page 3 of 11


 1                                                        TABLE OF CONTENTS

 2                                                                                                                                            PAGE

 3 MEMORANDUM OF POINTS AND AUTHORITIES .................................................................... 1

 4
      I. INTRODUCTION ........................................................................................................................... 1
 5
      II. LEGAL ARGUMENT ................................................................................................................... 1
 6
                A.         THIS COURT HAS POWER TO COMPEL ABANDONMENT ............................. 1
 7
                B.         THE RESIDENCE IS OF INCONSEQUENTIAL VALUE TO THE
 8                         ESTATE ..................................................................................................................... 2
 9              C.         PROPOSED SALE OF THE RESIDENCE WOULD BE IMPROPER
10                         IN THE CASE AT HAND ......................................................................................... 3

11 III. CONCLUSION............................................................................................................................. 4

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                              i
                                      DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                           ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW          Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                 Desc
                               Main Document    Page 4 of 11


 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2                                          I. INTRODUCTION

 3          LINDA EILEEN ROSE (“Debtor”) is the owner of the real property located at 1508 Via

 4 Tulipan St, San Clemente, California 92673, APN 680-551-37. (the “Residence”). (See Declaration

 5 of Linda Eileen Rose in Support (“Rose Decl.”) ¶ 2). Debtor filed for Chapter 7 bankruptcy on

 6 September 24, 2018. (Rose Decl., ¶ 2, Ex. 1, Docket (the “Docket”) for case number 8:18-bk-

 7 13525-MW). Jeffrey I. Golden was appointed as the Chapter 7 Trustee (“Trustee”). The

 8 Residence was included in Debtor’s schedules and is currently property of the estate. (Rose Decl.,

 9 ¶ 2, Docket Item #1).

10          By this Motion to Compel Abandonment of Property (this “Motion”), Debtor seeks the

11 Court for an Order to compel abandonment of Residence by the Trustee on the grounds that the

12 Residence is of inconsequential value to the estate. Debtor has complied with Local Bankruptcy

13 Rule 9013-1(o)(1) and, concurrently with the filing hereof, Debtor provided Trustee, the creditors

14 and all parties in interest with notice of this Motion.

15                                       II. LEGAL ARGUMENT

16 A.       THIS COURT HAS POWER TO COMPEL ABANDONMENT

17          The law is clear that property which is of inconsequential value and benefit to the estate may

18 be abandoned under § 554(a) of the Bankruptcy Code. See 11 U.S.C. § 554(a); In re Johnston, 49

19 F.3d 538, 539-40 (9th Cir. 1995). Section 554(b) provides that “[o]n request of a party in interest

20 and after notice and a hearing, the court may order the trustee to abandon any property of the estate

21 that is […] of inconsequential value and benefit to the estate.” See 11 U.S.C. § 554(b); Morgan v.

22 K.C. Mach. & Tool Co. (In re K.C. Mach. & Tool Co.), 816 F.2d 238, 245 (6th Cir.1987); In re Viet

23 Vu, 245 B.R. 644, 647 (B.A.P. 9th Cir. 2000).

24          Upon abandonment, the property reverts to the party holding a possessory interest or to the

25 Debtor, and the property interest is restored nunc pro tunc as of the filing of the bankruptcy petition.

26 In re Kreisel, 399 B.R. 679, 687 (BC CDCA 2008); Catalano v. Commissioner of Internal Revenue

27 Service, 279 F.3d 682, 685 (9th Cir.2002).

28 / / /
                                                       1
                            DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                 ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW         Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                 Desc
                              Main Document    Page 5 of 11


 1 B.       THE RESIDENCE IS OF INCONSEQUENTIAL VALUE TO THE ESTATE

 2          An asset is considered to be of “inconsequential value if its sale would generate nothing

 3 for unsecured creditors.” In re Zamora, No. 10-53496, 2016 WL 617194, at *1 (Bankr. N.D. Cal.

 4 Feb. 16, 2016) (emphasis added); See also In re Pauline, 119 B.R. 727, 728 (9th Cir. BAP 1990);

 5 In re Bolden, 327 B.R. 657, 668 (Bkrtcy.C.D.Cal.2005).

 6          Debtor received an exterior appraisal of the Residence which indicates a value of $870,000

 7 without taking into consideration any deferred maintenance or disrepair of the Residence. (Rose

 8 Decl., ¶ 3, Ex. 2). Based upon Debtor’s personal knowledge of the condition of the Residence and

 9 of recent sales of other comparable homes in the community, Debtor believes and declares that the

10 market value of the Residence is $850,000. (Rose Decl., ¶ 4).

11          The Residence is encumbered by the following secured liens: (Rose Decl., ¶ 5, Ex. 3)

12              1. A deed of trust currently held by DEUTSCHE BANK NATIONAL TRUST
                   COMPANY AS TRUSTEE FOR THE MLMI TRUST SERIES 2005-AR1 with an
13                 outstanding balance of $970,210.70. (See Rose Decl., ¶ 5, Ex. 4);
14
                2. A deed of trust to secure an original indebtedness of $30,000.00 (the “Junior
15                 Mortgage”) recorded on June 12, 2007 as instrument number 2007000372147 in the
                   Official Records of Orange County by WORLD SAVINGS BANK, FSB, A
16                 FEDERAL SAVINGS BANK, ITS SUCCESSORS AND/OR ASSIGNEES. (See
                   Rose Decl., ¶ 5, Ex. 5).;
17
                3. A homeowners’ association assessment lien held by RANCHO DEL RIO MASTER
18                 ASSOCIATION in an amount no less than $8,583.94. (See Rose Decl., ¶ 6, Ex. 6).;
19
                4. A homeowners’ association assessment lien held by FLORA VISTA
20                 SUBASSOCIATION in an amount no less than $4,424.99. (See Rose Decl., ¶ 7, Ex.
                   7).
21
            In addition to the secured liens above, any sale of the Residence must account for real estate
22
     commissions and closing costs in the amount of 8% of the sales price, unknown trustee’s fees, and
23
     an unknown per-diem accrual on the senior secured mortgage payoff. (See Rose Decl., ¶ 8).
24
     Subtracting the above listed items from the value of the Residence results in the following
25
     calculation:
26
                    Home Value:                                                     $870,000.00
27                  Less: Closing costs and commissions (8%)                        - $69,600.00
                    Less: Trustee’s Fees and Costs                                   -$ unknown
28
                    Less: Senior Mortgage Balance                                 - $970,210.70
                                                    2
                           DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW          Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                   Desc
                               Main Document    Page 6 of 11


 1                  Less: Second Lien Balance                                        - $30,000.00
                    Less: Homeowners Association Lien                                  - $8,583.94
 2                  Less: Homeowners Association Lien                                  - $4,424.99
                    Less: 120 days per diem (listing, sale and closing)               -$ unknown
 3
                    Remaining for unsecured creditors: (NEGATIVE)                  $<182,819.63>
 4
            Any proposed sale of the Residence would result in no proceeds being paid to unsecured
 5
     creditors. Therefore, the Residence is of “inconsequential value” to the estate as it would “generate
 6
     nothing for unsecured creditors.” In re Zamora, 2016 WL 617194, at *1; In re Pauline, 119 B.R. at
 7
     728; In re Bolden, 327 B.R. at 668.
 8
     C.     PROPOSED SALE OF THE RESIDENCE WOULD BE IMPROPER IN THE CASE
 9
            AT HAND
10
            It is considered improper for a chapter 7 trustee to liquidate an asset that will not generate
11
     proceeds for unsecured creditors. In re KVN Corp., Inc., 514 B.R. 1, 5 (B.A.P. 9th Cir. 2014) (It is
12
     “universally recognized, however, that the sale of a fully encumbered asset is generally
13
     prohibited.”); Carey v. Pauline (In re Pauline), 119 B.R. 727, 728 (B.A.P. 9th Cir. 1990); In re
14
     Scimeca Found., Inc., 497 B.R. 753, 781 (Bankr.E.D.Pa.2013) (“It is generally recognized that a
15
     chapter 7 trustee should not liquidate fully encumbered assets, for such action yields no benefit to
16
     unsecured creditors.”); In re Feinstein Family P'ship, 247 B.R. 502, 507 (Bankr.M.D.Fla.2000)
17
     (“Clearly, the Code never contemplated that a Chapter 7 trustee should act as a liquidating agent
18
     for secured creditors who should liquidate their own collateral.”).
19
            The prohibition against the sale of fully encumbered property is also embedded in the
20
     official Handbook for Chapter 7 Trustees:
21
                    [A] trustee should not sell property subject to a security interest unless the
22                  sale generates funds for the benefit of unsecured creditors. A secured
                    creditor can protect its own interests in the collateral subject to the security
23                  interest.
24                  [¶]
25                  Accordingly, the trustee must consider whether sufficient funds will be
                    generated to make a meaningful distribution to unsecured creditors …
26                  before administering a case as an asset case. 28 U.S.C. § 586.

27 U.S. DOJ Exec. Office for U.S. Trs., Handbook for Chapter 7 Trustees at 4–16 (2012) (the “Trustee
   Handbook”) (emphasis added).
28
                                                        3
                            DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                 ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW          Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34               Desc
                               Main Document    Page 7 of 11


 1          In the case at hand, “the trustee’s proper function is to abandon the property, not administer

 2 it, because the sale would yield no benefit to unsecured creditors.” In re KVN Corp., Inc., 514 B.R.

 3 1, 5-6 (B.A.P. 9th Cir. 2014) (emphasis added). The official Handbook for Chapter 7 Trustees

 4 provides further support for an “immediate abandonment” of the Residence:

 5                  In asset cases, when the property is fully encumbered and of nominal value
                    to the estate, the trustee must immediately abandon the asset and contact
 6                  the secured creditor immediately so that the secured creditor can obtain
                    insurance or otherwise protect its own interest in the property. [§§] 554,
 7
                    704.
 8
     Trustee Handbook, at 4–7. (emphasis added).
 9
            In fact, “the principle of abandonment was developed [...] to protect the bankruptcy estate
10
     from the various costs and burdens of having to administer property which could not conceivably
11
     benefit unsecured creditors of the estate.” In re Pauline, 119 B.R. at 728; see also In re K.C. Mach.
12
     & Tool Co., 816 F.2d at 246 (“[I]n enacting § 554, Congress was aware of the claim that formerly
13
     some trustees took burdensome or valueless property into the estate and sold it in order to increase
14
     their commissions.”).
15
                                            III. CONCLUSION
16
            WHEREFORE, the Debtors respectfully request that this Court grant Debtor’s Motion to
17
     Compel Abandonment of Property by Trustee under 11 U.S.C. §554(b) and thereby order the Chapter
18
     7 Trustee to abandon the Residence located at 8157 White Oak Ave, Reseda, California 91335, APN
19
     2101-001-008, and for such other and further relief as the Court deems just.
20

21 DATED: December 12, 2018                                Respectfully submitted,
                                                           VANTIS LAW FIRM, APC
22

23
                                                     By:
24                                                         Derik N. Lewis
                                                           Attorney for Debtors
25

26

27

28
                                                      4
                             DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
                                  ABANDONMENT OF PROPERTY BY TRUSTEE
        Case 8:18-bk-13525-MW         Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                Desc
                                      Main Document    Page 8 of 11


         1                           DECLARATION OF LINDA EILEEN ROSE

         2 I, LINDA EILEEN ROSE, declare as follows:

         3          1.     The following is true and correct to the best of my personal knowledge and if called

         4 upon as a witness I could and would competently testify to the truthfulness of the statement below.

         5          2.     I am the Debtor in the Chapter 7 bankruptcy case number 8:18-bk-13525-MW. I am

         6 the owner of the real property located at 1508 Via Tulipan St, San Clemente, California 92673,

         7 APN 680-551-37 (the “Residence”). I filed for Chapter 7 bankruptcy on September 24, 2018. I

         8 listed the Residence and the associated mortgages on the schedules in my bankruptcy case.

         9 Attached as Exhibit “1” is a true and correct copy of the docket for my bankruptcy case (the

        10 “Docket”).

        11          3.     I received an exterior appraisal of the Residence which indicates a value, of $870,000

        12 without taking into consideration any deferred maintenance or disrepair of the Residence. A true

        13 and correct copy of the appraisal is attached hereto as Exhibit “2”.

        14          4.     Based upon my personal knowledge of the condition of the Residence and of recent

        15 sales of other comparable homes in the community, I believe the market value of the Residence is

        16 $850,000.

        17          5.     I received a title report from First American Title Company which indicated the liens

        18 listed below. A true and correct copy of the title report is attached hereto as Exhibit “3”.

        19                 a.      A deed of trust currently held by DEUTSCHE BANK NATIONAL TRUST
                                   COMPANY AS TRUSTEE FOR THE MLMI TRUST SERIES 2005-AR1
        20                         with an outstanding balance of $970,210.70 (the “Senior Mortgage”).
                                   Attached hereto as Exhibit “4” is a true and correct copy of the Notice of
        21
                                   Trustee’s Sale for the Senior Mortgage dated April 30, 2018 which evidences
        22                         the current outstanding amount on the mortgage of $970,210.70.;

        23                 b.      A deed of trust to secure an original indebtedness of $30,000.00 (the “Junior
                                   Mortgage”) recorded on June 12, 2007 as instrument number
        24                         2007000372147 in the Official Records of Orange County by WORLD
                                   SAVINGS BANK, FSB, A FEDERAL SAVINGS BANK, ITS
        25                         SUCCESSORS AND/OR ASSIGNEES. Attached hereto as Exhibit “5” is
        26                         a true and correct copy of the Deed of Trust for the Junior Mortgage in the
                                   original principal amount of $30,000.00.;
        27
                           c.      A homeowners’ association assessment lien held by RANCHO DEL RIO
        28                         MASTER ASSOCIATION in an amount no less than $8,583.94.;
                                                              1
VANTIS LAW                         DEBTOR’S NOTICE OF MOTION AND MOTION TO COMPEL
   FIRM                                 ABANDONMENT OF PROPERTY BY TRUSTEE
Case 8:18-bk-13525-MW   Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34   Desc
                        Main Document    Page 9 of 11
                 Case 8:18-bk-13525-MW              Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34                               Desc
                                                    Main Document    Page 10 of 11


             1
                      In re:                                                                         CHAPTER: 7
             2                 Linda Eileen Rose
                                                                                        Debtor(s).   CASE NUMBER: 8:18-bk-13525-MW

             3

             4
                                                       PROOF OF SERVICE OF DOCUMENT
             5
                    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
             6
                    120 Vantis, Suite 300
                    Aliso Viejo, CA 92656
             7
                    A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF MOTION AND MOTION
             8      TO COMPEL ABANDONMENT OF PROPERTY BY TRUSTEE; MEMORANDUM OF POINTS AND AUTHORITIES;
                    DECLARATION OF LINDA EILEEN ROSE IN SUPPORT THEREOF will be served or was served (a) on the judge in
             9      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

        10

        11          1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
                    Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
        12          On January 9, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
                    that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
                    stated below:
        13

        14
                                                                                         Service information continued on attached page
        15
                    2. SERVED BY UNITED STATES MAIL:
        16          On January 9, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
                    case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
                    first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
        17          judge will be completed no later than 24 hours after the document is filed.

        18

        19                                                                               Service information continued on attached page

                    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
        20          for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 9, 2019 , I served the
                    following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
        21          such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
                    that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
        22          filed.

        23
                                                                                         Service information continued on attached page
        24
                    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
        25

        26           January 9, 2019         Eva J. Sieg

        27           Date                    Printed Name                                   Signature

        28
VANTIS LAW
   FIRM                                                                        1
                 Case 8:18-bk-13525-MW            Doc 26 Filed 01/09/19 Entered 01/09/19 07:36:34               Desc
                                                  Main Document    Page 11 of 11


             1                                                     SERVICE LIST


             2      VIA NOTICE OF ELECTRONIC FILING (NEF)
                          Derik N Dane W Exnowski on behalf of Creditor Wells Fargo Bank, N.A. (dane.exnowski@mcalla.com,
             3             bk.ca@mcalla.com)
                          Jeffrey I Golden (TR) (lwerner@wgllp.com, jig@trustesolutions.net; kadele@wgllp.com;
             4             lfisk@wgllp.com)
                          Derik N Lewis on behalf of Debtor Linda Eileen Rose (dlewis@vantislaw.com, esieg@vantislaw.com,
             5             vantislaw@ecf.courtdrive.com)
                          Valerie Smith on behalf of Interested Party Courtesy NEF (claims@recoverycorp.com)
                          United States Trustee (SA) (ustpregion16.sa.ecf@usdoj.gov)
             6

             7      DEBTOR VIA REGULAR MAIL
                    Linda Eileen Rose
             8      1508 Via Tulipan St
                    San Clemente, CA 92673
             9
                    JUDGE’S COPY VIA REGULAR MAIL:
                    The Honorable Mark S. Wallace
        10          United States Bankruptcy Court
                    Central District of California
        11          Ronald Reagan Federal Building and Courthouse
                    411 West Fourth Street, Suite 5040 / Courtroom 6C
        12          Santa Ana, CA 92701-4593


        13          VIA REGULAR MAIL
                    Community Legal Advisors, Inc.                          Riverwalk Holdings, Ltd
        14          509 N. Coast Highway                                    500 Summit Lake Dr Ste 400
                    Oceanside, CA 92054                                     Valhalla, KY 40595
        15
                    Cox Communications                                      San Clemente Water
                    PO Box 1259                                             City Halll Cashier
        16          Oaks, PA 19456                                          100 Avenida Presidio
                                                                            San Clemente, CA 92672
        17          Feldsott Lee Pagano & Canfield
                    23161 Mill Creek Drive, Suite 300                       San Diego Gas & Electric
        18          Laguna Hills, CA 92653                                  PO Box 25111
                                                                            Santa Ana, CA 92799-5111
                    Fidelity Creditor Service
        19          Attn: Bankruptcy                                        Wells Fargo Home Mortgage
                    441 North Varney Street                                 1 Home Campus
        20          Burbank, CA 91502                                       Des Moines, IA 50328

        21          Flora Vista Subassociation
                    2603 Main Street, Suite 500
                    Irvine, CA 92614
        22
                    Internal Revenue Service
        23          P.O. Box 24017, Stop 76101
                    Fresno, CA 93779-4017
        24
                    Portfolio Recovery Associates, LLC
                    P.O. Box 12914
        25          Norfolk, VA 23541

        26          Rancho Del Rio Master Association
                    2603 Main Street 500
        27          Irvine, CA 92614

        28
VANTIS LAW
   FIRM                                                                 2
